         Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 1 of 19



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

KIMBERLY FREY,                           *

        Plaintiff,                       *

vs.                                      *
                                                     CASE NO. 3:20-CV-41 (CDL)
BAYER CORPORATION, et al.,               *

        Defendants.                      *


                                     O R D E R

        Kimberly Frey alleges that she suffered injuries caused by

Defendants’ Essure product, an implantable birth control device.

Defendants assert that all of Frey’s claims are preempted by

federal law because Essure is a Class III medical device and was

approved     for   sale   by   the    U.S.    Food    and   Drug   Administration

through its premarket approval process.                As discussed below, the

Court    denies    Defendants’       motion   to     dismiss   Frey’s   negligent

manufacturing claim and grants in part and denies in part their

motion to dismiss Frey’s breach of express warranty claim (ECF

No. 14).

                          MOTION TO DISMISS STANDARD

        “To survive a motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”               Ashcroft v. Iqbal, 556 U.S.
         Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 2 of 19



662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).             The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”        Twombly, 550 U.S. at 555.             In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                           Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof    of     those    facts    is    improbable.’”         Watts   v.    Fla.   Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                                 FACTUAL ALLEGATIONS

        Frey    was     implanted      with   the    Essure   device,      “a   form   of

permanent female birth control.”                    Am. Compl. ¶ 22, ECF No. 12.

Following the implantation, Frey suffered “migraine headaches,

backaches       and     pain    during    intercourse,        fatigue,     hair    loss,

weight gain, metal taste in mouth, and receding gums” that she

attributes       to     the    Essure    device.        Id.    ¶¶ 133,     135.        She

underwent a hysterectomy and salpingectomy (removal of fallopian

tubes) to remove the Essure device.                      Frey asserts causes of

action for negligent manufacturing, id. ¶¶ 139-157, and breach

of express warranty, id. ¶¶ 158-172.                  Defendants argue that both

of Frey’s claims are preempted by the Medical Device Amendments

to the federal Food Drug and Cosmetic Act.


                                              2
        Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 3 of 19



                                        DISCUSSION

       The Medical Device Amendments to the federal Food Drug and

Cosmetic     Act        (“MDA”)    “imposed           a   regime       of    detailed       federal

oversight” for medical devices.                       Riegel v. Medtronic, Inc., 552

U.S. 312, 316 (2008).               “The devices receiving the most federal

oversight” by the U.S. Food and Drug Administration are Class

III    medical     devices.         Id.      at       317.       The    MDA      “established      a

rigorous     regime        of     premarket           approval         for       new    Class    III

devices.”         Id.     The process involves a multivolume application,

and the “FDA spends an average of 1,200 hours reviewing each

application.”           Id. at 318.          The FDA “grants premarket approval

only    if   it    finds     there      is    a       ‘reasonable           assurance’      of   the

device’s ‘safety and effectiveness.’”                            Id. (quoting 21 U.S.C.

§ 360e(d)).        “Once a device has received premarket approval, the

MDA forbids the manufacturer to make, without FDA permission,

changes      in     design        specifications,               manufacturing           processes,

labeling, or any other attribute, that would affect safety or

effectiveness.”                   Id.        at           319        (citing           21    U.S.C.

§ 360e(d)(6)(A)(i),                redesignated                 as          21         U.S.C.      §

360e(d)(5)(A)(i)).           Frey does not dispute that Essure is a Class

III medical device that was approved via the FDA’s premarket

approval process.




                                                  3
        Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 4 of 19



       The MDA contains an express preemption clause:

       [N]o State or political subdivision of a State may
       establish or continue in effect with respect to a
       device intended for human use any requirement--

       (1) which is different from, or in addition to, any
       requirement applicable under this chapter to the
       device, and

       (2) which relates to the safety or effectiveness of
       the device or to any other matter included in a
       requirement applicable to the device under this
       chapter.

21 U.S.C. § 360k(a).               Thus, state requirements are expressly

preempted under the MDA if “they are ‘different from, or in

addition to’ the requirements imposed by federal law.”                                  Riegel,

552 U.S. at 330 (quoting 21 U.S.C. § 360k(a)(1)).                             But, “duties

imposed by state law are preempted only to the narrow extent

that they add different or extra requirements to the safety and

effectiveness of the medical device beyond those required by the

federal scheme.”           Mink v. Smith & Nephew, Inc., 860 F.3d 1319,

1326    (11th     Cir.     2017)     (citing        Riegel,     552      U.S.    at      330)).

“‘Parallel’       state     duties       survive      so   long     as    they      claim     a

violation       of   state      tort      law       that   aligns      with     a       federal

requirement.”            Id.       “In    contrast,        a   claim     that       a    device

‘violated    state       tort   law      notwithstanding        compliance          with   the

relevant federal requirements’ would clearly be preempted.” Id.

(quoting Riegel, 552 U.S. at 330).

       The Eleventh Circuit has also recognized that the Food Drug

and    Cosmetic      Act   impliedly       preempts        fraud-on-the-FDA             claims,


                                                4
         Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 5 of 19



even if they are labeled as something else, like a negligence

claim based on a manufacturer’s failure to investigate adverse

events     and    report    them     to        the    FDA.       Id.   at    1327,    1330

(discussing 21 U.S.C. § 337(a) and Buckman Co. v. Pls.’ Legal

Comm., 531 U.S. 341 (2001)).                   But, “traditional state-law tort

claims survive implied preemption so long as they don’t seek to

enforce a duty owed to the FDA.”                   Id. at 1327.

     In light of these two types of preemption, “a plaintiff has

to sue for conduct that violates a federal requirement (avoiding

express     preemption),”      but        to       avoid     implied   preemption     she

“cannot     sue   only     because    the          conduct    violated      that   federal

requirement.”       Id.     The duty allegedly breached cannot be one

owed only to the FDA; it must be owed to the product user.                           “[A]

plaintiff may proceed on her claim so long as she claims the

‘breach of a well-recognized duty owed to her under state law’

and so ‘long as she can show that she was harmed by a violation

of applicable federal law.’”                    Id. (quoting Bausch v. Stryker

Corp., 630 F.3d 546, 558 (7th Cir. 2010)).

     Defendants argue that both of Frey’s claims are preempted

by federal law.          Frey contends that her claims are grounded in

traditional state tort duties that predated the MDA and are

parallel to and not different from or in addition to federal

requirements.      The Court will examine each claim in turn.




                                               5
         Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 6 of 19



I.    Negligent Manufacturing Claim

      Frey claims that there were “multiple manufacturing defects

in” her Essure device that caused the device “to migrate and/or

break/fracture and/or caused” her “to experience heavy menstrual

cycle bleeding and long-term chronic pain amongst other side

effects.”       Am.   Compl.    ¶ 143    (listing        manufacturing       defects).

Frey further asserts that her Essure device “deviated materially

from [the FDA-approved] design and manufacturing specifications

in such a manner as to pose unreasonable increased risks of

serious bodily harm to Plaintiff.”                 Id. ¶ 144.     She also alleges

that although Defendants had a duty to manufacture the Essure

device      “consistent       with     the       specifications,          requirements,

federal regulations, [premarket approval], and/or conditions of

approval,” the Essure device that was implanted in Frey was

“unreasonably      dangerous     due    to       non-compliance    with      the   [Food

Drug and Cosmetic Act] and the regulations promulgated pursuant

to   it,”    including    the    “current         good   manufacturing        practices

. . . expressed in 21 C.F.R. part 820.” Id. ¶¶ 147-149.                             And,

Frey alleges that FDA inspections discovered specific violations

of   the    current    good     manufacturing         practices      at    Defendants’

manufacturing      facilities        that        contributed    to     manufacturing

defects.      E.g., id. ¶¶ 94-97 (alleging that Defendants’ conduct

violated 21 C.F.R. § 820.100, which requires manufacturers to

maintain procedures for implementing corrective and preventative


                                             6
          Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 7 of 19



action to address product quality issues; 21 C.F.R. § 820.30,

which requires design controls to ensure that specified design

requirements         are     met;     21     C.F.R.         §    820.70,      which    requires

production controls to ensure conformance to specifications; 21

C.F.R.       §     820.90,        which    requires          control     of     nonconforming

product; and 21 C.F.R. part 814, which provides in part that a

device may not be manufactured in a manner that is inconsistent

with the FDA’s conditions of approval).

          Georgia law recognizes a common law negligence claim based

on    a    manufacturing          defect     theory        of    liability.          See,   e.g.,

Miller v. Ford Motor Co., 653 S.E.2d 82, 84 (Ga. Ct. App. 2007)

(“[T]o establish a negligent manufacturing claim, the plaintiff

must come forward with evidence that, among other things, there

was a defect in the product when it left the manufacturer that

was       caused    by      the     manufacturer’s              negligence.”);        see     also

Chrysler Corp. v. Batten, 450 S.E.2d 208, 211 (Ga. 1994) (noting

that “a manufacturer has a duty to exercise reasonable care in

manufacturing         its    products        so       as   to    make   products       that   are

reasonably safe for intended or foreseeable uses”).                                   The Court

is    satisfied       that    Frey        adequately         alleges    that     a    negligent

manufacturing         defect        caused    her          injuries.       See    Am.       Compl.

¶¶ 143-144, 147-149 (alleging that Frey’s Essure device had a

manufacturing defect that was caused by Defendants’ failure to

follow FDA manufacturing rules and that Frey suffered injuries


                                                  7
         Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 8 of 19



as a result); see also Mink, 860 F.3d at 1329 (concluding that a

plaintiff adequately alleged a manufacturing defect in the joint

replacement system that was implanted in him because he alleged

that    “a   properly        manufactured        . . .        system    would       not    cause

immediate and toxic levels of chromium and cobalt in [his] blood

from   the     date    of    surgery”)      (second       alteration          in    original).

Defendants      argue        that    several      district          courts         have     found

allegations similar to Frey’s to be implausible under Iqbal and

Twombly.       With     all    due   respect      to      those       courts,       this    Court

cannot divine that Frey will be unable to prove her allegations.

If the manufacturing defect allegations in her Amended Complaint

are    taken    as    true,    as    they    must        be    at   this      stage       in    the

litigation, then they plausibly give rise to an entitlement to

relief.

       Defendants argue that even if Frey adequately alleges a

negligent      manufacturing         claim,      that         claim     is    preempted          by

federal law.          Again, Frey alleges that Defendants violated the

Georgia common law duty to use reasonable care in manufacturing

a   medical     device.         “This     duty      is    parallel       to     the       federal

requirement that the [Essure device] be manufactured according

to the approved specifications for the medical device.                                         Said

another way, [Frey] alleges that [Defendants’] violation of a

federal requirement also caused the violation of a state-law

duty.”       Mink,     860    F.3d   at     1330.        The     Eleventh          Circuit     has


                                             8
         Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 9 of 19



recognized that “as long as the state tort law claim is premised

on a violation of federal law, it survives if it does not impose

new requirements on the medical device.”                                Id.     As discussed

above,        Frey    alleges        that       Defendants       negligently          failed    to

manufacture          her     Essure    device         in   a    manner       consistent        with

federal       requirements        and       that       this    failure        resulted     in     a

manufacturing defect that caused her injuries.                                See, e.g., Am.

Compl. ¶¶ 147-49; see also Godelia v. Doe 1, 881 F.3d 1309, 1320

(11th    Cir.        2018)    (concluding          that    the    plaintiff’s          negligent

manufacturing          claim     was        not       preempted     because      he      alleged

violations of specific federal regulations, including provisions

of     the      current        good        manufacturing          practices       regulations

expressed in 21 C.F.R. § 820.1, et seq., and noting that an

injured patient likely would not have an opportunity to access

documents        regarding       product-specific              regulatory        requirements

without discovery).             Accordingly, Frey’s negligent manufacturing

claim “is not [expressly] preempted by federal law to the extent

that     it     is    premised        on    a     manufacturing         defect        theory    in

violation of federal requirements.”                            Mink, 860 F.3d at 1331.

Nor is Frey’s negligent manufacturing claim impliedly preempted

because       the     “duty     of     a    manufacturer          to    use     due     care     in

manufacturing          a     medical       device      predates        the    Medical     Device

Amendments, and is a duty that [Defendants owe Frey] (as opposed

to the FDA).”              Id. at 1330.           “It remains to be seen if [Frey]


                                                  9
      Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 10 of 19



can prove [her] allegations, but they are properly pled and not

preempted.” Id. at 1334.           Thus, the Court denies Defendants’

motion to dismiss Frey’s negligent manufacturing claim.

II.   Breach of Express Warranty Claim

      Frey        alleges      that         Defendants          made          various

misrepresentations in a patient brochure, a physician manual, a

product    fact   sheet,    advertising,     and     news   releases—including

express warranties to patients like her.               Am. Compl. ¶¶ 72, 74,

159-160.      She further alleges that Essure “did not conform to

the representations” and thus “was not safe and effective.” Id.

¶¶ 162.      And, Frey alleges that both she and her physicians

relied on Defendants’ representations and marketing in deciding

to use Essure for Frey.       Id. ¶¶ 167-170.

      Defendants argue that all the alleged misrepresentations

track language that was approved by the FDA during the premarket

approval process and that Frey’s warranty claim is preempted for

this reason.      In support of their motion to dismiss, Defendants

submitted copies of the Essure instructions for use and patient

information     booklet.     Frey,    who    alleges     that    both    documents

contain      misrepresentations,      does     not     dispute         that    these

documents are central to her claims, and she does not challenge

the authenticity of the documents.1             She also does not dispute


1 Frey does not object to Defendants’ reliance on these documents.
Even if she had objected, “the court may consider a document attached
to a motion to dismiss without converting the motion into one for


                                      10
       Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 11 of 19



that   the    FDA   reviewed    and   approved    the    Essure       labeling,

including the instructions for use (for doctors) and patient

information booklet (for patients), as part of the premarket

approval     process.2       Defendants    assert       that    the     alleged

misrepresentations listed in Frey’s complaint are all consistent

with FDA-approved statements in the instructions for use or the

patient information booklet.          The Court reviewed the alleged

misrepresentations and Defendants’ citations to the FDA-approved

statements.

1. Alleged misrepresentation: The patient brochure states that
   Essure is the only FDA-approved female sterilization procedure
   to have zero pregnancies in the clinical trials     Am. Compl.
   ¶¶ 72(a).
   FDA-approved statement: “In the Essure clinical studies, zero
   (0) pregnancies were reported in women who had the Essure
   inserts for up to 5 years.”      Defs.’ Request for Judicial
   Notice Ex. L, Essure Patient Guide at 12, ECF No. 15-12
   (hereinafter “Patient Guide”).

2. Alleged   misrepresentation:   The   patient   brochure  and
   advertising state that Essure is “surgery-free.” Am. Compl.
   ¶ 72(b).
   FDA-approved statement: The Patient Guide states that Essure
   is a “Non-Surgical” procedure. Patient Guide at 5.

3. Alleged   misrepresentation:          The  patient          brochure  and
   advertising describe Essure         as “worry free”         and a “simple


summary judgment if the attached document is (1) central to the
plaintiff's claim” and (2) its authenticity is not challenged. Day v.
Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005).
2 “The premarket approval process includes review of the device’s
proposed labeling. The FDA evaluates safety and effectiveness under
the conditions of use set forth on the label, [21 U.S.C.]
§ 360c(a)(2)(B), and must determine that the proposed labeling is
neither false nor misleading, [21 U.S.C.] § 360e(d)(1)(A).”    Riegel,
552 U.S. at 318.   Any requirements for the training of practitioners
that use a Class III medical device must appear in the FDA-approved
labeling. 21 U.S.C. § 360j(e).


                                      11
     Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 12 of 19



  procedure performed in your doctor’s office” that takes “less
  than 10 minutes” and “requires no downtime for recovery.” Am.
  Compl. ¶ 72(c).    The Essure website states that correct
  placement of the device “is performed easily because of the
  design   of   the   micro   insert.”   Am.   Compl.  ¶ 72(h).
  FDA-approved statement: “Essure may be right for you if . . .
  [y]ou would like to stop worrying about getting pregnant.”
  Patient Guide at 4. “Essure is a simple procedure that can be
  done in 10 minutes in your doctor’s office.” Id. at 5. There
  is “No Downtime to Recover” and “You can go home 45 minutes
  after the procedure, and return to normal activity within one
  to two days.” Id.

4. Alleged   misrepresentation:    The   patient    brochure  and
   advertising state that the Essure inserts “stay secure” and
   that they remain visible outside the fallopian tubes so that a
   doctor can confirm that they are properly in place.        Am.
   Compl. ¶ 72(d).
   FDA-approved statement: The Essure Instructions for Use state
   that “3 to 8 expanded outer coils should be trailing into the
   uterus” and that a physician should visually assess the
   device’s   “position   immediately  after    deployment;”  the
   Instructions further explain what to do if “no trailing coils
   are visible.” Defs.’ Request for Judicial Notice Ex. K, Essure
   Instructions for Use at 8, ECF No. 15-11 (hereinafter “Essure
   Instructions”).   The Essure Instructions further state that
   the device “expands upon release to conform to and acutely
   anchor in the tubal lumen.” Id. at 1.

5. Alleged   misrepresentation:   The   patient   brochure   and
   advertising state that Essure inserts are made from the “same
   trusted, silicone free material used in heart stents.”    Am.
   Compl. ¶ 72(e).
   FDA-approved statement: “The inserts are made from polyester
   fibers, nickel-titanium and stainless steel.      These same
   materials have been used for many years in cardiac stents and
   other medical devices placed in other parts of the body.”
   Patient Guide at 11.

6. Alleged   misrepresentation:    The   patient    brochure    and
   advertising state that Essure “is the most effective permanent
   birth control available-even more effective than tying your
   tubes or vasectomy,” and a news release stated that Essure is
   “most    effective     permanent    birth     control     method
   available.” Am. Compl. ¶¶ 72(g), 160.
   FDA-approved statement: The Patient Guide states that Essure
   “is 99.83% effective based on five-year clinical study data.”
   Patient Guide at 5. The Patient Guide also compares permanent


                                   12
     Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 13 of 19



  birth control methods and states that Essure has a lower
  failure rate than tubal ligation and vasectomy. Id. at 15-16.

7. Alleged misrepresentation: The physician training manual
   states that PET fibers cause tissue growth and that Essure
   works with the body “to create a natural barrier against
   pregnancy.” Am. Compl. ¶ 72(i).
   FDA-approved statement: The Essure Instructions state, “PET
   fiber causes tissue in-growth into and around the insert,
   facilitating insert retention and pregnancy prevention.”
   Essure Instructions 1. The Essure Instructions further state
   that the device “expands upon release to conform to and
   acutely anchor in the tubal lumen.”    Id.   And, the Patient
   Guide states that the patient’s “body will form tissue around
   the Essure inserts.     This will develop a natural barrier
   within the fallopian tubes.” Patient Guide 6.

8. Alleged misrepresentation: The advertising materials state
   that a doctor must be “signed-off to perform” the Essure
   procedure. Am. Compl. ¶ 74(a).    They further state that the
   Essure training program “is a comprehensive course designed to
   provide information and skills necessary to select appropriate
   patients, perform competent procedures and manage technical
   issues related to the placement of” the device, and other
   materials state that to be trained in Essure, a physician must
   be a “skilled operative hysteroscopist.” Id. ¶ 74(b).
   FDA-approved statement: The Essure Instructions state, “Device
   to be used only by physicians who are knowledgeable
   hysteroscopists; have read and understood the Instructions for
   Use and Physician Training Manual; and have successfully
   completed the Essure training program, including preceptoring
   in placement until competency is established.”          Essure
   Instructions 1.

     In summary, the above alleged misrepresentations in Frey’s

Amended Complaint track the language approved by the FDA during

the premarket approval process.         Frey did not respond to this

argument, and she cannot seriously dispute that any claim for

breach   of    express     warranty      based    on    these         alleged

misrepresentations    would   require    a   finding   that     the    FDA’s

approved labeling was false.      Such a finding would impose state



                                   13
        Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 14 of 19



requirements that “are ‘different from, or in addition to’ the

requirements imposed by federal law.”                     Riegel, 552 U.S. at 330

(quoting 21 U.S.C. § 360k(a)(1)).                 Again, “a claim that a device

‘violated     state     tort      law   notwithstanding          compliance   with   the

relevant      federal      requirements’         would    clearly     be    preempted.”

Mink, 860 F.3d at1326 (quoting Riegel, 552 U.S. at 330).                            Thus,

to the extent Frey is attempting to assert a defective label

claim based on misrepresentations that track language that the

FDA approved, such a claim is preempted and therefore dismissed.

        In   addition      to     the   alleged    misrepresentations         discussed

above, Frey contends that the Defendants warranted Essure as a

low-risk,      safe        procedure.        See,        e.g.,      Am. Compl. ¶ 72(f)

(alleging      that     the     Essure    patient        brochure    and    advertising

falsely state that Essure “eliminates the risks, discomfort, and

recovery time associated with surgical procedures”); id. ¶ 159

(alleging that Defendants made an express warranty that Essure

would    conform      to    the    representations        Defendants       made).    She

further alleges that due to a manufacturing defect, her Essure

device did not conform to Defendants’ representations, that it

was not safe and effective, and that it had “hidden increased

risks” and “unreasonable dangers.”                  Id. ¶¶ 162, 164.           So, Frey

contends that Defendants promised her a low-risk procedure, that

she relied on that promise, that the device that was implanted

in her body had a manufacturing defect caused by Defendants’


                                            14
       Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 15 of 19



failure to comply with FDA manufacturing rules, and that as a

result of the manufacturing defect the device that was implanted

in   her   body    was    unreasonably       dangerous          and       did    not   fit    the

description       on     the   label       warranting       a       low-risk       procedure.

Unlike the other warranty claims discussed above, this is not a

“defective     labeling”       claim.            Rather,       it     is    a     claim      that

Defendants,       by     failing     to    follow     FDA       manufacturing             rules,

produced a device that had manufacturing defects that made it

unsafe and thus did not conform to Defendants’ promise of a low-

risk procedure.           Permitting such a breach of warranty claim

would not have the effect of imposing state requirements with

respect to the device that are different from or in addition to

federal     ones        and    relate       to     safety           and     effectiveness.3

Accordingly,       to    the      extent    that     Frey’s          breach       of   express

warranty claim is based on her contention that the warranties

were    breached        because    her     device     was       not        manufactured        in

accordance     with      FDA      requirements,       then          that    claim      is     not

preempted and therefore not dismissed.

       Defendants       contend     that    even    if     Frey’s         express      warranty

claim is not preempted, it fails for several reasons.                                     First,

Defendants argue that Frey cannot assert a breach of express

warranty    claim       because     her    doctor,       not     Frey,          purchased     the
3 The Court notes that if Frey cannot prove a manufacturing defect, her
breach of warranty claim will also fail because the FDA concluded that
the product as designed and manufactured according to the FDA rules is
low risk, safe, and effective.


                                            15
       Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 16 of 19



device from Defendants and Frey thus was not in privity with

Defendants.         Defendants      are   correct         that       in    Georgia,     the

ultimate     consumer      generally      cannot         recover      on    an    express

warranty claim if the manufacturer does not sell the product

directly to that consumer.           There is an exception to this rule:

if a manufacturer extends an express warranty to the ultimate

consumer, the privity requirement is met even if the ultimate

consumer received the product through an intermediate seller.

Lee v. Mylan Inc., 806 F. Supp. 2d 1320, 1326 (M.D. Ga. 2011)

(Treadwell, J.); accord Evershine Prods., Inc. v. Schmitt, 202

S.E.2d 228, 231 (Ga. Ct. App. 1973).                     Here, Frey alleges that

Defendants    made    express     warranties        directly         to   patients     like

her, that she relied on those representations, and that Essure

did not conform to those representations.                   Am. Compl. ¶¶ 72, 74,

159-160,     162,   167-170.      The     Court     thus     declines        to   dismiss

Frey’s breach of warranty claim for lack of privity.

       Second, Defendants argue that Frey was obligated to provide

pre-suit notice to Defendants and a reasonable opportunity to

cure   any   defect   in    the   Essure       device.          In   support      of   this

argument,     Defendants     rely    on    cases         that    cite      the    Georgia

Commercial     Code   on    the   effect       of    a    buyer’s         acceptance     of

nonconforming goods.        Under Georgia law, a buyer must “provide a

seller with a ‘reasonable amount of time’ to repair prior to

bringing a claim for breach of warranty.”                   Car Transp. Brokerage


                                          16
     Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 17 of 19



Co. v. Blue Bird Body Co., 322 F. App'x 891, 898 n.3 (per

curiam) (11th Cir. 2009); see O.C.G.A. § 11-2-607(3)(a) (stating

that if tender of goods is accepted, the “buyer must within a

reasonable time after he discovers or should have discovered any

breach    notify    the    seller       of     breach      or    be    barred     from     any

remedy”); O.C.G.A. § 11-2-605(a) (stating that a buyer may not

rely on an unstated defect to establish breach if “the seller

could have cured it if stated seasonably”).                       The purpose of this

notice    requirement      is     to    give      the    seller       an    opportunity     to

inspect   the    problem        and    repair     a     defect    in       accepted    goods.4

Accordingly, courts have required a pre-suit request to repair

products like motor coaches, cars, and HVAC components.                                See id.

(motor coach); Knight v. Am. Suzuki Motor Corp., 612 S.E.2d 546,

549 (Ga. Ct. App. 2005) (car); Paws Holdings, LLC v. Daikin

Applied Americas Inc., No. CV 116-058, 2018 WL 475013, at *5

(S.D. Ga. Jan. 18, 2018) (HVAC components).                                 But here, Frey

alleges   that     she    did    not    discover        any     defect      in   her    Essure

device until after it was implanted in her body, that neither

she nor her doctors could have discovered the defect sooner,

that the only way to remove Essure was invasive surgery, and

that Frey’s doctor advised her to undergo a hysterectomy and

salpingectomy to relieve the adverse symptoms she alleges were
4 O.C.G.A. § 11-2-606(1) states that acceptance of goods occurs when
the buyer, after “a reasonable opportunity to inspect the goods
signifies to the seller that the goods are conforming or that he will
take them or retain them in spite of their nonconformity.”


                                             17
        Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 18 of 19



caused by the device.             Taking these allegations as true and

drawing     all     reasonable     inferences         in     Frey’s     favor,           Frey

adequately alleges that Defendants could not have repaired the

Essure device that was implanted in her body even if she had

given pre-suit notice.            Thus, the Court declines to dismiss

Frey’s warranty claim for failure to provide pre-suit notice.

        Finally,    Defendants    assert       that   Frey’s        express    warranty

claim should be dismissed as an impermissible shotgun pleading

that     does     not   adequately       differentiate        between         the        four

Defendants.        The Court disagrees.          Frey alleges that all four

Defendants       made   express    warranties         that    she     relied        on    in

electing to undergo the Essure procedure.                     Am. Compl. ¶¶ 159,

161-162,    167-170      (alleging      that   “Bayer”       made    representations

that Frey relied on); accord id. ¶ 6 (stating that all four

Defendants are referred to as “Bayer” or “Defendant” in the

Amended Complaint).         These allegations give Defendants adequate

notice of the grounds upon which Frey’s express warranty claim

rest.      Whether Frey will be able to prove that each of the

Defendants made representations upon which she relied remains to

be seen.

        In summary, to the extent that Frey attempts to assert a

defective       label   claim   based    on    misrepresentations         that       track

language that the FDA approved, that claim is preempted and

dismissed.       But Frey’s breach of express warranty claim that her


                                          18
          Case 3:20-cv-00041-CDL Document 23 Filed 10/09/20 Page 19 of 19



Essure device did not conform to Defendants’ representations due

to    a    manufacturing    defect      caused     by   Defendants’         failures     to

comply with FDA manufacturing requirements is not preempted and

therefore not dismissed.

                                     CONCLUSION

          As discussed above, Frey’s “defective labeling” breach of

express      warranty    claim     is   preempted       by    federal       law   and    is

therefore dismissed.             Frey’s negligent manufacturing claim and

her       breach    of   warranty       claim      based      on     a    nonconforming

device/manufacturing         defect,     however,       are    not       preempted,     and

Defendants’        motion   to    dismiss    those      claims     (ECF     No.   14)    is

denied.       The stay of discovery is lifted.                The Court will issue

a separate order requiring the parties to confer and develop a

proposed discovery plan.

          IT IS SO ORDERED, this 9th day of October, 2020.

                                                 S/Clay D. Land
                                                 CLAY D. LAND
                                                 U.S. DISTRICT COURT JUDGE
                                                 MIDDLE DISTRICT OF GEORGIA




                                            19
